Citation Nr: 0405245	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  95-37 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a left ankle injury, to include degenerative 
joint disease.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	M. E. Wildhaber, Esq.


WITNESS AT HEARING ON APPEAL

Appellant, wife and Dr. J. A. Juarbe


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a March 2002 decision, the Board 
denied the claims listed on the title page of this decision.  
The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims, hereinafter the Court.  

In February 2003, the parties agreed to a motion for remand 
for compliance with of the provisions of 38 USC § 5103 (a), 
as amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCCA), and 
consideration of the holdings of Charles v. Principi, 16 
Vet.App 370 (2002) and Quartuccio v. Principi, 16 Vet.App 183 
(2002).  The Court adopted the party's joint motion, as 
reflected by its February 2003 Order.  

The issue of entitlement to service connection for PTSD is 
the topic of the remand that follows this decision.  This 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to service connection for a left ankle 
disability was denied in a February 1971 rating decision; the 
veteran was notified of that decision by a letter dated in 
that month, but, the veteran did not initiate an appeal from 
that determination.  

3.  The veteran attempted to reopen his claim for service 
connection in December 1992.  

4.  The evidence received into the record since the February 
1971 denial includes reports of VA evaluation and treatment 
records with evidence of current left ankle disability; this 
evidence is so significant that it must be reviewed with all 
the evidence in order to fairly decide the veteran's claim.  


CONCLUSIONS OF LAW

1.  The February 1971 rating decision that denied entitlement 
to service connection for a left ankle disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2003).  

2.  New and material evidence has been received to reopen the 
claim for service connection for a left ankle disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As indicated above, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); Cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the claimant's claim to reopen was received prior to 
that date, those regulatory provisions do not apply.  The 
Board finds no prejudice to the claimant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a left ankle 
disability.  

This fact notwithstanding, the Board observes that VA's 
duties have been fulfilled to the extent possible.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim, including the 
requirements to reopen his claim, by means of the discussions 
in the June 1995 and subsequent rating decisions, the 
September 1995 statement of the case and the July 1996 and 
subsequent supplemental statements of the case.  The veteran 
was specifically told that no new and material evidence had 
been received to reopen the claim of entitlement to service 
connection for a left ankle injury.  The RO also notified him 
by letter dated May 2001, that he needed to submit new and 
material evidence in support of his claim, such as statements 
from doctors who treated him for the left ankle disability.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in May 2001, the RO asked him to specify where 
he had received treatment and solicited releases to obtain 
his private records.  The RO also informed him that it would 
request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records.  The RO also obtained the 
veteran's VA medical records from the San Juan, Puerto Rico 
VA medical facility, his Social Security Administration 
disability records.  In view of the foregoing, the 
requirements of the VCAA have been met by to the extent 
possible.  

Background

Service connection for residuals of a left ankle sprain was 
denied in a February 1971 rating decision.  The basis of the 
denial was the determination that no left ankle disability 
had been shown on the last examination.  The service medical 
records show that a pre-induction examination administered in 
April 1968 documented a normal condition of the lower 
extremities and feet.  The appellant went to Vietnam in 
October 1968.  In an undated note, the appellant was seen 
after 2 1/2 months in country complaining of pain in his left 
ankle.  He reported that a trailer fell on his left foot.  
The veteran was observed to have marked swelling, but X-ray 
examination revealed no evidence of fracture.  He felt better 
the next day but was unable to put weight on the foot.  He 
was admitted overnight to the ward.  A contusion and sprain 
of the left ankle were diagnosed.  On January 26 (no year) 
the appellant was discharged in a cast to return to his unit.  
On a field medical card dated in March 1969, he was seen for 
follow-up of a sprained left ankle.  The ankle was pronounced 
"O.K." and he was returned to full duty.  His separation 
examination report dated in December 1969 reflects a normal 
condition of the lower extremities and feet.  The veteran 
denied foot trouble, arthritis, bone/joint/other deformity, 
or lameness.  

After the appellant failed to report for two scheduled VA 
examinations, service connection for residuals of the left 
ankle sprain was denied in February 1971 on the basis that no 
left ankle disability was shown on recent examination.  The 
veteran was notified of that decision by a letter dated in 
February 1971.  The appellant did not initiate an appeal from 
the February 1971 rating decision.  The veteran attempted to 
reopen his claim for service connection in December 1992.  

New and Material Evidence-Law and Regulations

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
that eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

Evidence Received Since February 1991  

The evidence received into the record since the February 1991 
rating decision includes the report of the VA examination was 
conducted in July 1993 shows that reflects that the appellant 
reported having pain since a left leg fracture in service.  
On physical examination there was remarkable for pain and 
limitation of motion, shortening of the Achilles tendon and 
crepitance.  The diagnosis was degenerative joint disease of 
the ankle joint.

VA reports of outpatient treatment reflect that the veteran 
was referred for orthopedic consultation in June 1994 for an 
"old ankle fracture with arthritic changes".  The July 1994 
consultation report shows that the veteran reported ankle 
trauma in 1969 and stated that ever since that time, he had 
discomfort in the left ankle.  A November 1998 report shows 
that the veteran's the appellant's complaint of bilateral 
ankle pain was associated with mild degenerative joint 
disease.  

The evidence received since the February 1971 rating decision 
is new, inasmuch as it was not previously of record.  The new 
evidence is material as well.  The Board observes that the 
basis for the prior denial of benefits was that there was no 
clinical evidence of any type left ankle disability.  
Evidence received since the February 1971 shows evidence of 
left ankle disability, but does not provide a medical nexus 
between current disability and the veteran's military 
service.  Nevertheless, while the new evidence is not 
probative to every element required to award service-
connected for a left ankle disability, the evidence does tend 
to prove the merits of the claim as to the essential element 
that was specified as the basis for the last final 
disallowance by showing current disability.  Evans, supra.  
As a consequence, the evidence received since the February 
1971 rating decision is so significant that is must be 
reviewed in the context of all the evidence in order to 
fairly decide the claim.   


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left ankle 
disability.  To this extent, the appeal is allowed.  


REMAND

The Board notes that additional development is necessary 
prior to completion of its appellate review.  With respect to 
the claim for service connection for a left ankle disability, 
the veteran is advised that when new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  The Board observes that no nexus opinion has been 
obtained to determine whether the veteran's existing left 
ankle disability is related to injury, disease or event noted 
during his military service.  

With respect to the claim for service connection for PTSD, 
the Board observes that the veteran's clinical record 
reflects that PTSD was diagnosed on several occasions.  The 
report of the most recent VA examination, conducted in 1998, 
reflects that the veteran's psychiatric diagnosis was 
dysthymia.  However, psychological testing conducted 
privately in January 2004, was interpreted as supporting a 
diagnosis of PTSD.  Additional evaluation and opinion is 
necessary in order to resolve the ambiguity in the record 
regarding the veteran's current diagnosis and etiology.  

In addition, the Board observes that over the years, the 
veteran has reported consistently that he was exposed to 
mortar attack during his service in Vietnam in or about 
February 1969.  In Pentecost v. Principi, 16 Vet. App. 124 
(2002) the Court held that unit log and unit records 
constituted independent descriptions of rocket attacks that 
were experienced by a veteran's unit when he was stationed in 
Da Nang, Vietnam, which would, when viewed in the light most 
favorable to him, objectively corroborate his claim of having 
experienced rocket attacks.  Although the unit record did not 
specifically state that the veteran was present during the 
rocket attacks, the Court indicated that the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was indeed exposed to 
the attacks.  The veteran has articulated other alleged 
stressors, but no attempt has been made to obtain 
verification with the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  The Board does observe that the 
veteran's claims folder does contain copies of "Daily Staff 
Journal or Duty Officer's Log" that shows rocket or mortar 
attack in February 1969 entries.  Any additional evidence 
available should be obtained.  

In view of the foregoing, the veteran's claim is remanded to 
the RO for the following actions:

1.  The veteran should be afforded a VA 
joints examination in order to determine 
the current nature and etiology of any 
existing left ankle disability.  All 
indicated special studies and tests should 
be accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
requested to provide an opinion as to 
whether the veteran currently has left 
ankle disability associated with his 
military service.  In particular, the 
examiner is requested to state whether it 
is at least as likely as not (a 
probability of 50 percent or more) that 
the veteran currently has left ankle 
related to injury, disease or event noted 
during his military service.  The clinical 
bases for the opinion should be set forth 
in detail.  

2.  The RO should obtain a statement from 
the veteran regarding his alleged 
inservice stressors.  This statement 
should be forwarded to the to the USASCRUR 
for verification of the claimed stressors.  

3.  Thereafter the veteran should be 
afforded a VA psychiatric examination in 
order to determine the current nature and 
etiology of existing disability.  All 
indicated special studies and tests, 
including psychological testing should be 
accomplished.  The examiner is requested 
to provided a complete diagnosis, either 
establishing or ruling out the presence 
of PTSD.  If PTSD is diagnosed, the 
examiner is requested to identify the 
stressor that the veteran is 
reexperiencing-i.e., mortar attacks, the 
death of a comrade, etc.  The clinical 
bases for the opinion should be set forth 
in detail.  If other psychiatric 
disability is identified, the examiner is 
requested to state whether it is at least 
as likely as not (a probability of 50 
percent or more) that the psychiatric 
disability is related to injury, disease 
or event noted during the veteran's 
military service.  

4.  Finally, the RO should readjudicate 
the claims for service connection.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



